Title: 115. A Bill Prescribing a Method of Protesting Inland Bills of Exchange and Allowing Assignees of Obligations to Bring Actions Thereupon in Their Own Names, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that if a bill of exchange, for the sum of five pounds, or upwards, dated at any place in Virginia, drawn upon a person at any other place therein expressed, to be for value received, and payable at a certain number of days, weeks, or months after date, being presented to the person upon whom it shall be drawn, shall not be accepted by subscribing his name, with his proper hand to the acceptance, written at the foot, or on the back of the bill, or being accepted in that manner, and not otherwise, shall not be paid before the expiration of three days after it shall become due to the person to whom it shall be payable or his agent, or assigns may cause the bill to be protested by a Notary Public, or if there be no such, by any other person in presence of two or more credible witnesses, for non-acceptance, in the form or  to the effect following, written under a fair copy of the bill: “Know all men that Ion theday ofat the usual place of abode of the above namedpresented to him the bill of which the above is a copy, and which the saiddid not accept, wherefore I the saiddo hereby protest the said bill. Dated atthisday of,” or for non-payment after acceptance, in the same form or to the same effect, except that the words “presented to him the bill of which the above is a copy, and which the saiddid not accept,” shall be left out, and instead of them the words, “demanded payment of the bill of which the above is a copy, and which the saiddid not pay,” be inserted: And the drawer, such protest being sent to him, or notice thereof in writing being given to him, or left at the place of his usual abode, within fourteen days thereafter, shall pay the money mentioned in the bill to the person intitled to it, with interest, at the rate of five in the hundred, by the year, from the day of the protest; and he to whom the bill shall be payable, neglecting to procure the protest to be made, or due notice thereof to be given, shall be liable for all costs and damages accruing thereby.
If the bill shall be lost, or shall miscarry, the drawer shall sign and deliver another of the same tenor, sufficient security being given to indemnify him against all persons who may claim under the former. An action of debt may be maintained upon a note or writing, by which the person signing the same shall promise or oblige himself to pay a sum of money or quantity of tobacco to another. Assignments of bonds, bills, and promissary notes, and other writings obligatory, for payment of money or tobacco shall be valid; and an assignee of any such may thereupon maintain an action of debt, in his own name, but shall allow all just discounts, not only against himself, but against the assignor before notice of the assignment was given to the defendant.
